OFFICE   OF   -I-NEAlTORNEY    GENERAL    OF TEXAS
                                         AUSTIN




                       Your httttr-or                       t lo k rthe eplalon
                                                            u 1tu x? at- tllo
                                                            to Gahool~ua
.
..
     .   --
              the Boar:0
                       -orc




                                                   2. x. Fairohild
                                                         Aaoitrtont